Citation Nr: 1101041	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert W. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to October 
1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Winston-Salem. North Carolina.  

In a statement dated and received in September 2009, the Veteran 
argued that a discussion of his diabetes be included in his 
request for a TDIU.  (Note: reference is made as to this 
condition and other nonservice-connected disorders in the 
"Analysis" portion of this decision.)  As diabetes is not a 
disorder for which service connection has been established, it 
could be assumed that the Veteran is raising the issue of 
entitlement to service connection for diabetes as of service 
origin.  He also reported inservice exposure to Agent Orange, but 
did not specifically allege any residual conditions for which he 
felt service connection was warranted.  The RO should clarify 
with the Claimant as to his wishes regarding his statements.  
Currently, issues other than those on the title page of this 
decision have not been properly developed or certified for 
appellate consideration.  Such matters are referred to the RO for 
such further action as is deemed appropriate.  

In August 2007, the Board remanded the claim on appeal for 
additional evidentiary development.  In October 2009, the Board 
denied the Veteran's claim for a TDIU.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC/Court).  In a March 2010 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  The 
Board's decision was vacated and the Veteran's claim was remanded 
to the Board.  

In a January 2010 rating decision, while this matter was before 
the Court, the RO granted entitlement to service connection for 
right shoulder internal derangement associated with neuromas, 
right forearm, wrist, and thumb, with painful scars, and assigned 
a 30 percent rating from November 13, 2006.  Following right 
shoulder surgery, in April 2008, the RO assigned a temporary 
total rating (TTR) from April 22, 2008, to be followed by 
reestablishment of a 30 percent disability rating, effective June 
1, 2008.  Special monthly compensation based on housebound 
criteria was granted from April 22, 2008, to June 1, 2008.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, with the 
new service connected disorder, the current evidence reasonably 
shows that he is unable to secure or follow a substantially 
gainful occupation, as a result of his service-connected 
disorders.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for a TDIU due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a Claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a Claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-
35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).

It is the Board's responsibility to evaluate the entire record on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  When 
there is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the Claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2009).

A Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to prevail.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The record reflects that the Veteran has a high school 
equivalency diploma and attended community college and 
accumulated some credits.  His employment history includes work 
in the construction business as a roofer and siding installer.  
His employment history is not extensive as numerous references in 
treatment documents of record show that he was incarcerated for a 
period of over 20 years.  

In this case, service connection has been established for 
bilateral hearing loss, rated 30 percent disabling; right 
shoulder internal derangement associated with  neuromas, right 
forearm, wrist, and thumb, with painful scars, rated as 30 
percent disabling; laceration of the right wrist with scar, rated 
as 10 percent disabling: neuromas, right forearm, wrist, and 
thumb, with painful scars, rated as 10 percent disabling; tender 
scar of the right arm associated with laceration of the right 
wrist with scar, rated as 10 percent disabling; thrombophlebitis 
of the left forearm, rated as 10 percent disabling; ulnar 
neuropathy of the left arm associated with thrombophlebitis of 
the left forearm, rated as 10 percent disabling; and tinnitus, 
rated as 10 percent disabling.  At the time of the prior 
decision, he did not meet the schedular provisions of 38 C.F.R. 
§ 4.16(a).  With the recent grant of service connection for right 
shoulder pathology, the Veteran's combined rating is now 80 
percent, effective November, 13, 2006.  (Note: a TTR (100 percent 
rating) was in effect from April 22, 2008, through the end of May 
2008.  The Veteran now meets the percentage threshold 
requirements provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a total rating based on individual 
unemployability.

As noted when examined by VA in July 2005, the Veteran's service-
connected scars result in itching and burning sensations.  He has 
been assigned separate compensable ratings for these scars of the 
right wrist and arm, and for neuromas of the right forearm, 
wrist, and thumb.  Complaints in recent years have not included 
problems associated with these conditions.  Moreover, he has also 
been assigned 10 percent ratings for thrombophlebitis of the left 
forearm, and for ulnar neuropathy of the left extremity.  These 
ratings have been in effect for many years and additional 
problems with the left upper extremity have not been reported in 
recent years.  Similarly, the Veteran was assigned a 30 rating 
for his hearing loss numerous years ago, based on audiological 
exams in 2004 and 2005.  Increased severity of this condition has 
not been reported in subsequently dated treatment records.  
Treatment records since the Veteran was examined by VA for each 
of his service-connected disorders in 2004 and 2005 primarily 
show treatment for other nonservice-connected conditions.  
Clearly, treatment records reflect the minimal nature of the 
problems associated with the service-connected disabilities.  

In recent years, the Veteran has been treated for numerous 
nonservice-connected conditions, to include aortic repair, small 
bowel obstruction, hypertension, cervical spine problems, 
diabetes, and, most recently, for residuals of his post surgical 
right shoulder rotator cuff tear.  

In a recent development, by rating decision in January 2010, 
service connection was established from right shoulder internal 
derangement associated with neuromas, right forearm, wrist, and 
thumb, with painful scars.  A 30 percent rating was assigned, 
based on limitation of arm motion midway between the side and 
shoulder level.  See VA examination results from February 2007.  
It is noted that following right shoulder surgery in April 2008, 
the Veteran was granted a TTR of 100 percent from April 22, 2008, 
until June 1, 2008, when the rating was returned to 30 percent.  
Additional VA orthopedic examination was conducted in August 
2008.  At that time, the Claimant had forward flexion of the 
right shoulder from 0 to 80 degrees with pain at that point, and 
with abduction from 0 to 80 degrees with pain at that point.  
There was no additional limitation as a result of repetitive 
movement, and while tenderness was noted, but there was no 
instability.  

The evidence shows that a higher evaluation of 40 percent is not 
warranted as the arm motion is not limited to 25 degrees from the 
side.  See Diagnostic Code (DC) 5201 which provides that for 
limitation of motion of the arm, a 20 percent rating is assigned 
when there is limitation of motion of the major or minor arm at 
shoulder level.  A 30 percent rating is warranted when there is 
limitation of motion of the major arm midway between the side and 
shoulder level.  This warrants a 20 percent rating in the minor 
arm.  A 40 percent disability evaluation is warranted when there 
is limitation of motion of the major arm to 25 degrees from the 
side.  This warrants a 30 percent rating in the minor arm.  38 
C.F.R. § 4.71a, DC 5201 (2009).  

A July 2009 VA outpatient treatment report reflects that the 
Veteran was a carpenter who had right shoulder pain, weakness, 
and loss of motion.  It was noted that when he worked with power 
tools, the paresthesias in his forearm frequently caused his arm 
to jerk which led to sudden rotator cuff strain.  The assessment 
was chronic, recurrent 3 tendon rotator cuff tear.  Treatment 
included additional surgical options for which he was hesitant to 
embark.  He received an injection for pain and was to return if 
he desired surgery.  

After a review of the most recent evidence of record, the Board 
finds that it is at least as likely as not that the Veteran is 
now unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  This 
finding considers the Veteran's educational and employment 
history, as well as the severe level of disability due to hearing 
loss and the more recently connected right shoulder disorder.  In 
combination, those disabilities make it unlikely that the Veteran 
could secure or follow a substantially gainful occupation.  Thus, 
the Board finds that the evidence is at least in equipoise such 
that reasonable doubt may be resolved in favor of the Veteran, 
and a total disability rating is granted.  Gilbert, supra.  


ORDER

Entitlement to a TDIU is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


